Citation Nr: 1109466	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  97-33 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date earlier than August 25, 1995, for the grant of paranoid schizophrenia, to include adult situational disorder, personality disorder, and bipolar disorder.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran was formerly represented by a private attorney, but the private attorney indicated in a written statement received at the Board in July 2010 that he was no longer representing the Veteran before the VA.  So, in response, the Board sent the Veteran a letter in August 2010 allowing the Veteran the option of selecting a Veterans Service Organization (VSO) to represent him.  The Veteran did not respond to the letter, and thus the Board will proceed with the Veteran's appeal.


FINDINGS OF FACT

1.  On January 11, 1974, the Veteran first raised a claim of entitlement to service connection for a nervous condition.

2.  A February 1977 rating decision first denied the claim based on no new and material evidence; however, there is no rating decision in the claims file prior to February 1977.

3.  In July 1977 and August 1977, the Veteran submitted a VA Form 21-526 (Veteran's Application for Compensation and/or Pension), in which the Veteran claimed his nerves began during his active military service.

4.  The July 1977 and August 1977 statements by the Veteran meet the criteria for a Notice of Disagreement (NOD) to the February 1977 rating decision.
5.  In response, the RO did not issue a Statement of the Case (SOC); instead, the RO issued another rating decision in September 1977.

6.  The July 1977 and August 1977 NODs placed the nervous condition claim into appellate status and that claim was never resolved by a subsequent Board decision. 

7.  Subsequent rating decisions after the July 1977 and August 1977 NODs did not resolve the claim, since the NODs placed the claim into appellate status.

8.  The Veteran's claim for entitlement to service connection for a psychiatric disorder was granted in a July 2008 Board decision.  


CONCLUSION OF LAW

The criteria for an effective date of January 11, 1974, for the award of service connection for paranoid schizophrenia have been met.  38 U.S.C.A. § 5110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A July 2008 Board decision granted service connection for the Veteran's psychiatric disorder.  In an August 2008 rating decision, the RO assigned an effective date of August 25, 1995, for the service-connected psychiatric disorder. 
The Veteran contends that he is entitled to an earlier effective date for this award of service connection.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2) (2010).

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if claim is received within one year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

On January 11, 1974, the Veteran first raised a claim of entitlement to service connection for a nervous condition.  A February 1977 rating decision first denied the claim based the requirement that new and material evidence was required but none was presented; however, there is no rating decision in the claims file prior to February 1977.  Thus, the issue was incorrectly stated as requiring new and material evidence. There was never an original rating decision on the claim for a nervous condition.  In July 1977 and August 1977, the Veteran submitted a VA Form 21-526 (Veteran's Application for Compensation and/or Pension), in which the Veteran claimed his nerves began during his active military service.  The Board finds that the July 1977 and August 1977 statements by the Veteran meet the criteria for a Notice of Disagreement (NOD) to the February 1977 rating decision.  By statute, a NOD is a written communication by the claimant to the Agency of Original Jurisdiction (AOJ) received within one year of notice of the rating decision and expressing the claimant's disagreement or dissatisfaction and a desire to contest or appeal.  No particular form is required.  See 38 U.S.C.A. § 7105(b)(1), (2); 38 C.F.R. § 20.201.  The Veteran's July 1977 and August 1977 statements met these requirements for a NOD.  In response to these NODs, the RO did not issue a SOC; instead, the RO issued another rating decision in September 1977.

The pending claims doctrine provides that a claim remains pending in the adjudication process - even for years - if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  And if, after a valid NOD, VA fails to issue a SOC, the claim remains pending.  Myers v. Principi, 16 Vet. App. 228, 235-236 (2002); Tablazon v. Brown, 8 Vet. App. 359, 261 (1995).  However, most recently the Court ruled that "[w]here an appellant places a claim for one disability into appellate status by virtue of an NOD, that claim is resolved by a later appellate adjudication of a subsequent claim where both claims stem from the same underlying disorder and the claimed disabilities are identical or substantially similar."  Jones v. Shinseki, 23 Vet. App. 122, 126 (2009) (emphasis added).  The Court quoted from its decision in Juarez v. Peake indicating that "[o]nce an NOD has been filed, further RO decisions, which do not grant the benefit sought, cannot resolve the appeal that remains pending before the Board.  Only a subsequent Board decision can resolve an appeal that was initiated but not completed."  Jones, 23 Vet. App. at 125 (quoting Juarez, 21 Vet. App. 537, 543); See also 38 U.S.C.A. § 7105(a), (d)(1).

The July 1977 and August 1977 NODs placed the nervous condition claim into appellate status and that claim was never resolved by a subsequent Board decision.  Subsequent rating decisions after the July 1977 and August 1977 NODs did not resolve the claim, since the NODS placed the claim into appellate status.  See Manlincon v. West, 12 Vet. App. 238 (1998) (where there is an NOD, the Board has jurisdiction, and next step is SOC); Roy v. Brown, 5 Vet. App. 554, 555 (1993) ("appellate review of an RO decision is initiated by an NOD").  Thus, the January 11, 1974, claim for service connection for a nervous condition remained pending until the claim was finally granted by the Board in July 2008.  Therefore, the Board finds that the Veteran is entitled to an earlier effective date of January 11, 1974, for his grant of service connection for paranoid schizophrenia.

It is further noted that, under 38 C.F.R. § 3.157 (2010), a report of examination or hospitalization will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Here, the Veteran's January 11, 1974, formal claim was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b), and, as such, that regulation does not afford a basis for finding that his claim, be it formal or informal, of entitlement to service connection for a psychiatric disorder was filed earlier than January 11, 1974.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).

In sum, the Veteran is entitled to an earlier effective date of January 11, 1974, but no earlier, for the grant of service connection for paranoid schizophrenia.  The benefit-of-the-doubt rule has been considered in making this decision.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in November 2008 and April 2009 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The November 2008 letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should his claim be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His service treatment records and post-service treatment records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  He has been afforded a VA examination.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.



ORDER

Subject to the laws and regulations governing payment of monetary benefits, an earlier effective date of January 11, 1974, for the grant of service connection for paranoid schizophrenia, to include adult situational disorder, personality disorder, and bipolar disorder, is granted.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


